DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 04/01/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
The examiner reached out to applicant in an interview dated 04/13/2022 to perform an examiner’s amendment and to further clarify the 112 rejection that applicant continued to argue within the application dated 04/01/2022.
It was also brought to the attention of the examiner that claim 16 depended upon cancelled claim 11.   The examiner assumes that claim 16 now depends upon independent claim 9 since the limitations of claim 11 were incorporated into independent claim 9.  This is updated in the examiners amendment below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Please amend the independent claims 1 and 9 as follows:
Claim 1: obtaining, by the processor, an image by appending the depth value of each pixel in the phase image to data of a corresponding pixel in the visible light image,
Claim 9: Claim 1: the processor is further configured to obtain an image by appending the depth value of each pixel in the phase image to data of a corresponding pixel in the visible light image,
The application has been amended as follows: Please amend claim 16 to depend on claim 9 which is shown below: 
16. The image capture device according to claim 9, wherein…..

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the objected to limitations incorporated into the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486